Citation Nr: 0108350	
Decision Date: 03/21/01    Archive Date: 03/26/01

DOCKET NO.  94-14 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 50% for pyoderma, to 
include potential application of the provisions of 38 C.F.R. 
§ 4.126(d) (2000).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1954 to August 
1957.  This appeal originally arose from a November 1993 
rating action which denied service connection for an acquired 
psychiatric disorder as secondary to the service-connected 
pyoderma on the grounds that new and material evidence had 
not been submitted to reopen the claim.  In April 1995, the 
veteran gave testimony at a hearing on appeal before a 
hearing officer at the RO.  By decision of August 1996, the 
Board of Veterans Appeals (Board) determined that new and 
material evidence had been submitted to reopen the claim, and 
remanded the case to the RO for further development of the 
evidence and for readjudication of the now-reopened claim on 
the basis of a de novo review of the entire evidence of 
record.  By decision of December 1997, the Board again 
remanded this case to the RO for due process development.  

By decision of April 1998, the Board, in pertinent part, 
denied service connection for an acquired psychiatric 
disorder as secondary to the service-connected pyoderma.  By 
Memorandum Decision of June 2000, the U.S. Court of Appeals 
for Veterans Claims (Court) affirmed the April 1998 Board 
decision denying secondary service connection for an acquired 
psychiatric disorder on appeal to the Court, but found that 
the Board had failed to consider and discuss the potential 
applicability of the provisions of 38 C.F.R. § 4.126(d) in a 
claim for a rating in excess of 50% for pyoderma, and 
remanded the latter claim to the Board for adjudication.


REMAND

By decision of March 1972, the Board, in pertinent part, 
noted that a 50% rating was warranted for the veteran's 
service-connected skin disorder because it was, among other 
things, productive of systemic or nervous manifestations, 
such manifestations supporting a 50% disability rating under 
Diagnostic Code 7806 of the VA's Schedule for Rating 
Disabilities (38 C.F.R. Part 4).  The Board also indicated in 
that decision that it was not making a determination as to 
whether the veteran's service-connected skin disorder was 
organic or psychophysiologic in origin, since the disability 
rating would be the same under either diagnosis.  This 
comment apparently referred to rating criteria then in effect 
(the VA Schedule for Rating Mental Disorders, 38 C.F.R. 
§ 4.132, as in effect prior to 7 November 1996), to wit, Note 
2 following the 9500 series of Diagnostic Codes which reads 
as follows:

When two diagnoses, one organic and the 
other psychological or psychoneurotic, 
are presented covering the organic and 
psychiatric aspects of a single 
disability entity, only one percentage 
evaluation will be assigned under the 
appropriate diagnostic code determined by 
the rating board to represent the major 
degree of disability.  When the diagnosis 
of the same basic disability is changed 
from an organic one to one in the 
psychological or psychoneurotic 
categories, the condition will be rated 
under the new diagnosis.  

The Board notes that, effective on and after 7 November 1996, 
an analogous provision is set forth at 38 C.F.R. § 4.126(d), 
Evaluation of disability from mental disorders:

When a single disability has been 
diagnosed both as a physical condition 
and as a mental disorder, the rating 
agency shall evaluate it using a 
diagnostic code which represents the 
dominant (more disabling) aspect of the 
condition....

In its June 2000 Memorandum Decision, the Court noted that 
there was extensive medical evidence that the veteran's skin 
symptoms were a manifestation of his psychiatric disorder, 
and that the veteran, in his Notice of Disagreement (NOD) 
which was received in January 1994, had indicated that his 
psychiatric disorder was part and parcel of his service-
connected skin disorder; found that the Board had failed to 
consider and discuss the potential applicability of the 
provisions of 38 C.F.R. § 4.126(d) in a claim for a rating in 
excess of 50% for pyoderma; and remanded the latter claim to 
the Board for adjudication.  

Appellate review discloses that, on 12 October 1993, the RO 
received the veteran's claim for a rating in excess of 50% 
for pyoderma.  By rating action of November 1993, the RO, in 
pertinent part, denied a rating in excess of 50% for 
pyoderma; the veteran was notified of the denial and of his 
appellate rights by letter of December 1993.  In January 
1994, the RO received the abovementioned NOD wherein the 
veteran argued that his psychogenic dermatitis with pyoderma 
was not being fully considered, and which the Court in June 
2000 has apparently construed to be a timely NOD with the 
November 1993 rating action which denied a rating in excess 
of 50% for pyoderma. At the April 1995 RO hearing on appeal, 
the veteran testified about claimed inter-related skin and 
psychiatric manifestations, and he made additional 
contentions with respect to the claimed increased severity of 
his service-connected skin disorder in a statement of July 
1996.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
Court held that, where the record contains an NOD with 
respect to an issue, but no Statement of the Case (SOC), the 
issue must be remanded to the RO to issue an SOC, and to 
provide the claimant an opportunity to perfect the appeal.  
However, an SOC with respect to the increased rating claim 
has not been issued in this case, and the Board finds that 
due process of law requires such issuance.

Exclusive of all other considerations pursuant to 38 C.F.R. 
§ 4.126(d), the Board observes that, at 50%, the veteran is 
currently in receipt of the maximum schedular rating 
available for dermatitis exfoliativa under 38 C.F.R. § 4.118, 
Diagnostic Code 7817 (2000) by analogy to eczema under 
Diagnostic Code 7806.  Thus, the only criteria under which he 
may be entitled to a rating in excess of that maximum 50% 
provided by the VA Schedule for Rating Disabilities are 
38 C.F.R. § 3.321(b)(1) (2000), which provide for an extra-
schedular rating in exceptional cases where the schedular 
evaluations are found to be inadequate.  Thus, on Remand, the 
Board finds that the RO should consider referral of this case 
for an extra-schedular rating.

In affirming the Board's April 1998 decision denying service 
connection for an acquired psychiatric disorder as secondary 
to the service-connected skin disorder, the Court in June 
2000 upheld the Board's conclusions that the veteran's 
acquired psychiatric disorder was not caused or aggravated 
by, and thus was not proximately due to or the result of, his 
service-connected pyoderma.  However, the Court also noted 
that the record contained extensive medical evidence that the 
service-connected skin symptoms were a manifestation of the 
non-service-connected psychiatric disorder (see, for example, 
the medical opinions of J. Snyder, M.D., during the 1970's, a 
June 1994 VA psychologist's assessment that the veteran had 
"psychogenic dermatitis with recurrent pyoderma," and the 
November 1996 and April 1997 findings of VA psychiatrists).  
In light of the evidence indicating a component of functional 
overlay to the service-connected skin disorder, the Board 
finds that the veteran's service-connected disease entity 
could be assigned a percentage disability rating under a 
Diagnostic Code for rating either skin (38 C.F.R. § 4.118) or 
mental (38 C.F.R. § 4.132, as in effect prior to 7 November 
1996, or 38 C.F.R. § 4.130, effective on and after 7 November 
1996) disorders, whichever represented the major degree of 
disability (See 38 C.F.R. § 4.132, as in effect prior to 7 
November 1996) or the dominant (more disabling) aspect of the 
condition (see 38 C.F.R. § 4.126(d), effective on and after 7 
November 1996).  Also for consideration are which rating 
criteria are more favorable to the veteran (see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991)).  The Board further notes 
that the Court in June 2000 specifically remanded this matter 
to the Board for adjudication, and concluded that it had not 
been completely addressed in denying service connection for 
an acquired psychiatric disorder as secondary to the service-
connected pyoderma.  The Board finds that further development 
of the medical evidence is necessary to determine whether the 
veteran's skin disorder consists in part of psychiatric 
manifestations such as functional overlay, and if so, to what 
extent, prior to an appellate decision in this matter.  As 
due process development is also necessary, this case is thus 
REMANDED to the RO for the following action:

1. The RO should contact the veteran 
and request him to furnish the 
names and addresses of, and the 
dates of treatment or evaluation 
by, all providers of medical 
treatment and/or evaluation for 
skin and mental disorders from 1998 
to the present time, including any 
providers of medical evaluation for 
the purpose of establishing 
continuing entitlement to 
disability benefits from the Social 
Security Administration.  The 
veteran should be requested to sign 
and submit appropriate forms 
authorizing the release to the VA 
of any medical records from non-VA 
providers.  Thereafter, the RO 
should contact all of the 
abovementioned medical providers 
and secure and associate with the 
claims folder copies of all 
requested records of treatment and 
evaluation of the veteran from 1998 
to the present time.

2. After the abovementioned records 
have been received, the RO should 
afford the veteran a special VA 
examination by a board of                 
2 physicians consisting of a 
dermatologist and a psychiatrist.  
The claims folder and a copy of 
this Remand Order must be made 
available to the examining 
physicians prior to the examination 
so that they may review the 
veteran's dermatologic, 
psychiatric, and employment 
history, and each physician must 
specifically state in the 
examination report that he has 
reviewed the claims folder.  See 
Smith v. Gober, No. 99-1471 (U.S. 
Vet. App. 4 December 2000).  All 
clinical dermatologic and 
psychiatric clinical findings 
should be reported in detail.  Such 
tests as the examining physicians 
deem necessary should be performed.  
Each physician should identify 
diagnostically all symptoms and 
clinical findings which are 
manifestations of the veteran's 
service-connected skin disorder, 
and render opinions for the record 
as to (a) whether the skin disorder 
consists in part of psychiatric 
manifestations such as functional 
overlay, and if so, (b) whether the 
dermatologic or neuropsychiatric 
manifestations represent the 
dominant (more disabling) aspect of 
the condition.  The board of 2 
physicians are requested to reach 
the latter conclusions together as 
a board of 2, not render separate 
opinions.  Based on all the 
clinical findings and a review of 
the claims folder, the 
dermatologist should render an 
opinion for the record as to 
whether the veteran's service-
connected skin disorder has 
resulted in marked interference 
with employment or frequent periods 
of hospitalization.  If the 
psychiatrist has concluded, above, 
that the veteran's skin disorder 
does consist in part of psychiatric 
manifestations such as functional 
overlay, then he should proceed to 
describe such psychiatric 
manifestations in detail, and 
render a further opinion for the 
record as to the degree to which 
those specific symptoms and 
findings affect the veteran's 
social and industrial adaptability 
(see Massey v. Brown, 7 Vet. 
App. 204 (1994)), specifically 
commenting as to whether his mental 
disorder is productive of mild, 
definite, considerable, or severe 
impairment of social and industrial 
adaptability, or total social and 
industrial inadaptability,  He 
should also be furnished a copy of 
the revised VA General Rating 
Formula for Mental Disorders 
(38 C.F.R. § 4.130, effective on 
and after 7 November 1996) and, on 
examination of the veteran, comment 
as to the presence or absence of 
each symptom and clinical finding 
specified therein for ratings from 
0% to 100%, and if present, the 
frequency and/or degree of severity 
thereof.                                       
3. Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all 
of the abovementioned development 
has been completed, including 
medical records development and the 
rendering of the specific comments 
and opinions on examination of the 
veteran.

4. Thereafter, the RO should 
adjudicate the issue of a rating in 
excess of 50% for pyoderma, to 
include consideration of referral 
of this case to the VA Under 
Secretary for Benefits or the 
Director of the Compensation and 
Pension Service under the 
provisions of 38 C.F.R. 
§ 3.321(b)(1), and potential 
application of the provisions of 
38 C.F.R. § 4.132, Note 2 following 
the 9500 series of Diagnostic 
Codes, to the claim prior to 7 
November 1996, and 38 C.F.R. 
§ 4.126(d) to the claim on and 
after    7 November 1996.  If the 
board of 2 VA physicians, above, 
have agreed on examination that the 
veteran's service-connected skin 
disorder consists in part of 
psychiatric manifestations, the RO 
should consider whether those 
manifestations warrant a rating in 
excess of 50% for the veteran's 
service-connected disorder under 
either (a) the VA Schedule for 
Rating Mental Disorders (38 C.F.R. 
§ 4.132, as in effect prior to 7 
November 1996), or (b) the revised 
VA General Rating Formula for 
Mental Disorders (38 C.F.R. 
§ 4.130, effective on and after 7 
November 1996), whichever is more 
favorable to the veteran (see 
Karnas) - with the caveat that 
VAOPGCPREC 3-2000 prohibits 
assignment of a percentage 
disability rating for any such 
psychiatric manifestations under 
provisions of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, 
effective on and after 7 November 
1996) prior to 7 November 1996, the 
effective date of the revised 
rating criteria.

5. If the veteran's claim has not been 
granted, he and his representative 
should be furnished an appropriate 
SOC containing all applicable VA 
laws, regulations, and rating 
criteria.  They should also be 
advised of the requirements for 
perfecting a timely appeal as to 
this issue.

6. If the veteran perfects a timely 
appeal as to this issue, it should 
be returned to the Board for 
further appellate consideration.  
If a timely Substantive Appeal is 
not filed, the RO should dispose of 
the issue as not having been the 
subject of a timely Substantive 
Appeal.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
Remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


